DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
Claims 4-8 and 10-11 were previously withdrawn. Claims 1-3 and 9 are presently amended. Claims 1-3 and 9 are pending.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered and are persuasive in part. 
	The Applicant argues that Uchino does not discloses “the controller . . . records information based on the increase of the charging current into a storage unit included in the lithium ion secondary battery”. Further arguing that “the magnitude of the effect differs between ‘simply notifying the user of the information’ as disclosed by Uchino and ‘record the information in the memory inside the battery’”
	First, the Examiner would like to point out that the claim does not recite a memory, but rather a “storage unit” which may be broadly interpreted.
	Second, Uchino discloses a communication unit (10d) that provides a notification to a user, thus storing the signal in some medium that is readable by a user (Uchino; ¶78). 
	It should be further noted that the controller (10) includes a random access memory (RAM) (10c) configured to store data generated by the program (10ba) that is executed or stores parameters (10ca) such as a table (Uchino; ¶44). When the rechargeable battery (14) is new, changes in current during charging may be stored in the RAM (10c). The occurrence of short-circuits, or abnormalities, may be detected or determined using these changes in current from when the rechargeable battery (14) was new as a reference. The slope of the current when the rechargeable battery is new is compared against a given point of time. If the difference is close to zero, the battery was operating normally. If the difference is greater than a threshold, the short-circuit is detected (Uchino; ¶105). 
	However, the Examiner agrees that Uchino does not disclose a storage unit in the rechargeable battery. Thus, this portion of the argument is persuasive and a new grounds of rejection is made.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “storage unit” recited in claim 1 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. WO2019058613A1 (using the corresponding US application US20200200834A1 as a translation) in view of Freiman et al. (US5764028A).
Regarding claim 1, Uchino discloses a vehicle power supply system having a rechargeable battery short-circuit early detection system (Uchino; FIG. 1; ¶40). The power supply system includes a control unit (10) and a current sensor (12) that detects a charging current and a rechargeable battery (14) (Uchino; FIG. 1; ¶40). FIG. 5A-5B illustrates the current change during constant-voltage charging of the rechargeable battery (14). 
Uchino further discloses the controller (10) controls the termination of charging, thus stopping the charging of the rechargeable battery (14) when a short circuit has occurred (Uchino; FIG. 7; ¶87-88). Further, the controller (10) includes a random access memory (RAM) (10c) configured to store data generated by the program (10ba) that is executed or stores parameters (10ca) such as a table (Uchino; ¶44). When the rechargeable battery (14) is new, changes in current during charging may be stored in the RAM (10c). The occurrence of short-circuits, or abnormalities, may be detected or determined using these changes in current from when the rechargeable battery (14) was new as a reference. The slope of the current when the rechargeable battery is new is compared against a given point of time. If the difference is close to zero, the battery was operating normally. If the difference is greater than a threshold, or increased, the short-circuit is detected (Uchino; ¶105). The controller (10) outputs a signal to notify the user of the possibility of an occurrence or the occurrence of an abnormality via text, audio or the like (Uchino; FIG. 7 at S13 and S22; ¶78 and ¶87).
Uchino is silent as to the type of rechargeable battery, specifically a lithium ion battery and that the storage unit is included in the lithium rechargeable battery. 
However, a lithium ion battery is well known in the art to be a rechargeable battery and include a memory. By way of example, Freiman teaches using a battery pack with lithium ion batteries (Freiman; column 2, lines 30-31). The power supply microcontroller (108) communicates with a RAM (112) arranged in the battery pack (B) (Freiman; FIG. 1; column 4, lines 56-58).
It would be obvious to one of ordinary skill to use the battery pack of Freiman with the lithium ion batteries and memory as the rechargeable battery of Uchino since lithium ion batteries have known benefits of being able to be continuously recharged while maintaining optimal health. Further, the memory being provided in the battery pack has the benefit of updating the charge status of the battery so that the battery may be fully and efficiently charged by the power supply (Freiman; column 4, 56-59).
Regarding claim 2, Uchino discloses in FIG. 5B, that the longer the time period, for example t1-t2 versus t3-t4, the smaller the predetermined amount is, for example I1-I2 versus I3-I4.
Regarding claim 9, Uchino discloses a vehicle power supply system having a rechargeable battery short-circuit early detection system (Uchino; FIG. 1; ¶40). The power supply system includes a control unit (10) and a current sensor (12) that detects a charging current and a rechargeable battery (14) (Uchino; FIG. 1; ¶40). FIG. 5A-5B illustrates the current change during constant-voltage charging of the rechargeable battery (14). 
Uchino further discloses the controller (10) controls the termination of charging, thus stopping the charging of the rechargeable battery (14) when a short circuit has occurred (Uchino; FIG. 7; ¶87-88). Further, the controller (10) includes a random access memory (RAM) (10c) configured to store data generated by the program (10ba) that is executed or stores parameters (10ca) such as a table (Uchino; ¶44). When the rechargeable battery (14) is new, changes in current during charging may be stored in the RAM (10c). The occurrence of short-circuits, or abnormalities, may be detected or determined using these changes in current from when the rechargeable battery (14) was new as a reference. The slope of the current when the rechargeable battery is new is compared against a given point of time. If the difference is close to zero, the battery was operating normally. If the difference is greater than a threshold, or increased, the short-circuit is detected (Uchino; ¶105). The controller (10) outputs a signal to notify the user of the possibility of an occurrence or the occurrence of an abnormality via text, audio or the like (Uchino; FIG. 7 at S13 and S22; ¶78 and ¶87).
Uchino is silent as to the type of rechargeable battery, specifically a lithium ion battery and that the storage unit is included in the lithium rechargeable battery. 
However, a lithium ion battery is well known in the art to be a rechargeable battery and include a memory. By way of example, Freiman teaches using a battery pack with lithium ion batteries (Freiman; column 2, lines 30-31). The power supply microcontroller (108) communicates with a RAM (112) arranged in the battery pack (B) (Freiman; FIG. 1; column 4, lines 56-58).
It would be obvious to one of ordinary skill to use the battery pack of Freiman with the lithium ion batteries and memory as the rechargeable battery of Uchino since lithium ion batteries have known benefits of being able to be continuously recharged while maintaining optimal health. Further, the memory being provided in the battery pack has the benefit of updating the charge status of the battery so that the battery may be fully and efficiently charged by the power supply (Freiman; column 4, 56-59).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchino et al. WO2019058613A1 (using the corresponding US application US20200200834A1 as a translation) in view of Freiman et al. (US5764028A) and in further view of Ickikawa et al. (US20140132212A1).
Regarding claim 3, Uchino is silent as to the controller causing the lithium ion secondary battery to discharge the electric power stored when the charging current increases by a predetermined amount within a predetermined time.
Ickikawa discloses that a power receiving device includes a discharging unit that discharges received electric power when there is an abnormality in the power receiving device and the control unit stops the power transmission in response to a signal (Ickikawa; ¶21).
It would be obvious to a person of ordinary skill in the art at the time of invention to discharge the electric power of Uchino in order to prevent degradation or breakage of devices (Ickikawa; ¶9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859